EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Deneufbourg on 30 June 2021.
Claim 10 of amendment submitted on 25 June 2021 has been amended as follows: 
In line 7 of claim 10, “to the first and second ends” has been changed to -- to the opposed first and second ends --
	In line 10 of claim 10, “to the first and second ends” has been changed to -- to the opposed first and second ends --
	In line 16 of claim 10, “a first end” has been changed to -- the first end --
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a pre-loaded piezoelectric stack actuator comprising, inter alia, one or more first plates stacked between the first end cap and the first end of the piezoelectric stack; one or more second plates stacked between the second end cap and the second end of the piezoelectric stack; a first spring plate on a third side of the piezoelectric stack and including opposed ends coupled to a first side of the first 
Claims 2-6 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 7 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a pre-loaded piezoelectric stack actuator comprising, inter alia, each of the first and second end caps including a pair of first and second fingers projecting outwardly therefrom; a first spring plate extending opposite the first exterior side face of the piezoelectric stack, the first spring plate being elongate and pre- stretched and defining first and second columns of closed and open slots, one of the pairs of the first and second fingers on each of the first and second end caps extending into respective ones of the closed and open slots defined at opposed ends of the first spring plate respectively for coupling the first spring plate to the first and second end caps; and a second spring plate extending opposite the second exterior side face of the piezoelectric stack, the second spring plate being elongate and pre-stretched and defining first and second columns of closed and open slots, the other of the pairs of the first and second fingers on each of the first and second end caps extending into respective ones of the closed and open slots defined at opposed ends of the second spring plate respectively for coupling the first spring plate to the first and second end caps.
Claims 8-9 depend directly or indirectly on claim 7 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a method of pre-loading a piezoelectric stack actuator having a plurality of insulative plates of equal or unequal thickness, and first and second spring plates each defining a plurality of slots, the method comprising, inter alia, the steps of: providing a pre-load tool including opposed first and second ends; connecting the first and second caps to the opposed first and second ends of the pre-load tool; connecting the first and second spring plates between the first and second caps connected to the opposed first and second ends of the pre-load tool; applying a tensile force to the opposed first and second ends of the pre-load tool to stretch the first and second spring plates; inserting the piezoelectric stack into the pre-load tool between the first and second caps and the first and second spring plates; inserting one or more of the plurality of insulative plates between the first cap and the first end of the piezoelectric stack; inserting one or more of the plurality of insulative plates between the second cap and the second end of the piezoelectric stack; releasing the tensile force applied to the pre-load tool; and removing the piezoelectric stack actuator from the pre-load tool.
Claims 11-13 depend directly or indirectly on claim 10 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goepel (U.S. PG Publication No. 20140355093) discloses a rotary actuator having segments, which are spaced apart and are connected by means of at least one support structure, and at least one actuator for exerting forces, characterized in that the support structure is substantially rotationally symmetrical about an axis and is composed of elements which are not oriented parallel to the axis or which are twisted through an angle in relation to the axis, and the elements can be changed by rotation about the axis and the actuator can exert forces to at least one of the segments and the support structure in the direction of the axis.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





30 June 2021			/EMILY P PHAM/                                                Primary Examiner, Art Unit 2837